internal_revenue_service national_office technical_advice_memorandum december third party communication none date of communication not applicable tam-136636-07 number release date index uil no case-mis no director ----------------------------------------------------------- ------------------------------------------------------------------------------------------ -------------------------------------- --------------------------------- ------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------------------------------- ---------------------------------------------------- ---------------------------- ---------------------------------- ---------------- ------- --------------------------- legend parent ic a b c d e f g h ---------------------------------------- --------------------------------------- --- --- -------------------- -- ---------------------- --- -- ---------------------- tam-136636-07 issue s whether an entity classified as a partnership for federal_income_tax purposes should be considered the insured entity under a purported insurance arrangement for purposes of evaluating whether there is sufficient risk_distribution to treat the arrangement as insurance for federal_income_tax purposes conclusion s if the entity classified as a partnership for federal_income_tax purposes is of the type that has a general_partner s because the general_partner s is ultimately liable for the liabilities of the entity it is the general_partner s whose risk of loss is shifted hence it is the general_partner s that should be considered the insured under liability coverage for purposes of evaluating whether an arrangement constitutes insurance for federal_income_tax purposes if the entity classified as a partnership for federal_income_tax purposes is of the type that does not have a general_partner s that is under applicable law no liability of the entity can in the ordinary course attach to anyone other than the entity it is the entity that should be considered the insured under liability coverage for purposes of evaluating whether an arrangement constitutes insurance for federal_income_tax purposes facts parent is the common parent of a group of affiliated entities classified as corporations partnerships and disregarded entities for federal_income_tax purposes among these entities is ic a corporation intended to provide insurance coverage for some or all of the other member entities ic has entered into a purported insurance arrangement with number a of these affiliates of these number a entities number b are corporations and account for number c of ic's premium income the remaining number d insureds are disregarded entities partnerships which account for number e of ic's premium income among these covered entities are entities which are organized as limited_partnerships under the applicable local law and classified as partnerships for federal tax purposes typically these limited_partnerships have one general_partner and one limited_partner the general_partner may be a corporation or another partnership the ultimate general_partner is a corporation that is indirectly owned by parent at least one involved entity is a limited_liability_company with more than one member ic provides coverage for losses arising from workers’ compensation automobile liability and general liability tam-136636-07 law neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk - shifting and risk - distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss epmeir v united_states 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir cert_denied 340_us_853 and must not be merely an investment risk le gierse u s pincite revrul_89_96 1989_2_cb_114 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir the procedure and administration regulations provide that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 the regulations describe a business_entity as any entity these principles include respecting the separateness of corporate entities the form and substance of the transaction s and the relationship between the parties 96_tc_61 aff’d in part and rev’d in part 972_f2d_858 7th cir tam-136636-07 recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner that is not properly classified as a_trust or otherwise subject_to special treatment under the code sec_301_7701-2 under sec_301_7701-2 a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership see also sec_301 c b i under sec_301_7701-2 a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner see also sec_301_7701-2 b ii revrul_2004_77 2004_2_cb_119 holds that an entity with two members under local law one of which is disregarded for federal tax purposes must be classified either as an association_taxable_as_a_corporation or is disregarded as separate from its owner in revrul_2002_90 2002_2_cb_985 s a wholly-owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized there were no related guarantees of any kind in favor of s perhaps most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangements between s and each of the operating subsidiaries of s's parent constitute insurance for federal_income_tax purposes revrul_2005_40 2005_2_cb_4 considered x a domestic_corporation which operated a courier transport business under among other situations its own name ie as a sole_proprietorship through limited_liability companies of which x is the single member and which were disregarded as entities separate from x under the procedure and administration regulations or through limited_liability companies of which x is the single member and which had elected to be classified as associations in each situation x or the limited_liability companies entered into an arrangement with y to cover an insurance risk the arrangement was y’s only such arrangement the ruling holds that where x conducted the business in its own name or through the disregarded limited_liability companies the arrangement did not constitute insurance for federal_income_tax purposes for lack of risk_distribution the arrangement did constitute insurance for federal_income_tax purposes in the situation where x conducted the business through limited_liability companies which had elected to be classified as associations under sec_303 of the uniform_limited_partnership_act tam-136636-07 a n obligation of a limited_partnership whether arising in contract tort or otherwise is not the obligation of a limited_partner a limited_partner is not personally liable directly or indirectly by way of contribution or otherwise for an obligation of the limited_partnership solely by reason of being a limited_partner even if the limited_partner participates in the management an control of the limited_partnership under sec_404 of the uniform_limited_partnership_act e xcept as otherwise provided in subsections b and c which are not relevant here all general partners are liable jointly and severally for all obligations of the limited_partnership unless otherwise agreed by the claimant or provided by law one treatise observes that use of a corporate general_partner in a limited_partnership can permit the corporate officers to control the affairs of the limited_partnership without subjecting the corporate shareholders to unlimited personal liability j william callison and maureen a sullivan partnership law and practice general and limited_partnerships sec_23 this same treatise also notes that while the general_rule is that exhaustion of partnership assets is necessary before recourse to those of the general_partner s at least one case has held otherwise id there is still debate whether a partnership should be characterized as a separate distinct entity or as an aggregate conduit of its members see daryll k jones the lingering life of the entity_theory tax notes date tax note sec_179 tnt under sec_304 of the uniform limited_liability_company act the debts obligations or other liabilities of a limited_liability_company whether arising in contract tort or otherwise are solely the debts obligations or other liabilities of the company and do not become the debts obligations or other liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a manager analysis ultimately the question presented in this case is whether there is sufficient risk_distribution among the insureds under the purported insurance arrangement for this determination it is necessary to establish how many insureds there are under the arrangement and the amount of risk shifted to ic tam-136636-07 the sine qua non of insurance for federal_income_tax purposes is the transfer and distribution of an insurance risk of economic loss to properly evaluate whether an arrangement constitutes insurance for federal_income_tax purposes it is critical to source the insurance risk accordingly we do not base our analysis on whether or not the entity is a federal tax paying entity such as a corporation or is a pass through entity such as a partnership in the context of limited_partnerships the general_partner s is exposed to liability in excess of the partnership assets particularly with regard to liability risks the general_partner s is vulnerable to lose more than its equity in the partnership accordingly it is appropriate to view the general_partner s as being the insured to avoid duplication resulting from correlated losses for purposes of this analysis only the general partners should be counted as the insured s not the limited_partner s nor the limited_partnership itself though it would appear that this mode of analysis is subject_to the criticism that it ignores the risk of loss sourced to the limited_partner s upon close examination it does not in the context of a corporation there is no dispute that the insured is the corporation not its shareholder s compensating the corporation for a covered loss has the economic_effect of compensating the shareholders for the otherwise resulting diminution of their equity similarly because the general_partner s bears the maximum exposure to loss except for coverage limited to loss in excess of partnership assets query whether such coverage is written compensating the general_partner s should have the economic_effect of compensating the partnership hence the limited partners as with corporations because the exposure to liability of any member of a multi- member limited_liability_company is limited to that member’s equity in the company it is appropriate to view the company as being insured therefore when evaluating whether an arrangement providing liability coverage that involves a limited_partnership constitutes insurance for federal_income_tax purposes unless local law otherwise subjects limited partners to the same degree of liability risk exposure as the general_partner s the general_partner s should be considered the insured entity similarly with regard to a multi-member limited_liability_company unless local law otherwise subjects members to exposure akin to that of a general_partner or sole_proprietor the company should be considered the insured entity our analysis has also rejected the argument that even though some of the partnerships have general partners that may be liable for obligations of the partnerships does not cause the general_partner to be the insured party because the likelihood that the general_partner in each partnership would bear the insured risks is extremely remote due the to fact that the net assets of each partnership are generally sufficient to satisfy virtually any creditor's claim this argument fails to take into account that at the time a claim arises the partnership may not have the assets it currently possesses which is tam-136636-07 exactly the moment when an insurance_policy would step in to pay a loss nor does it account for the size and frequency of losses caveat s with respect to determining the number of insureds in this case the analysis of revrul_2005_40 would apply to the limited_liability companies and the holding of this technical_advice_memorandum would look to the general partners of the partnerships consequently there appears to be a total of number f insureds with number g insureds accounting for number h premiums of ic treating the owner of the entity that is at risk as paying the premium for purposes of determining risk_distribution no advice is expressed on any issue other than that articulated herein no advice was requested and none is expressed whether the arrangement with ic involves an insurance risk or whether the arrangement involves the requisite risk_distribution a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
